DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
21. (Currently amended) The method of claim 1, wherein sidewalls of the upper portion of the dummy gate electrode intersect with respective sidewalls of the lower portion of the [[dumm]] dummy gate electrode.
22. (Currently amended) The method of claim 21, wherein the sidewalls of the lower portion of the [[dumm]] dummy gate electrode have a linear profile.

Allowable Subject Matter
Claim(s) 1-9, 12-16 and 18-19 and 21-24  is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim(s) 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a semiconductor device, particularly characterized by a second etching process that forms a dummy gate electrode and a first electrode, where the upper portion of the dummy gate electrode has a first width, and a lower portion of the dummy gate electrode has a second width, wherein the first width is larger than the second width and where the upper portion of 
Regarding claim 13, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a semiconductor device, particularly characterized by an etching process that forms a first gate electrode and a dummy gate electrode where a lower portion of the dummy gate electrode is narrower than an upper portion of the dummy gate electrode and where a lower portion of the first gate electrode is wider than an upper portion of the first gate electrode as recited in claim(s) 13, in combination with all other method step recited in the claim(s).  The closest prior art of record to Mor and Kronholz  fails to teach or suggest the above noted limitations in combination with all other limitations recited in the claim and thus fails to teach  all of the claim limitations.  Claim(s) 14-16 which either directly or indirectly depend from claim 13 and which include all of the limitations of claim 13 are allowed for similar reasons.

Regarding claim 18, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a semiconductor device, particularly characterized by a second etching process that removes portions of a gate electrode layer under an upper portion of the dummy gate electrode to form a recess where, a first width of the lower portion of the dummy gate electrode is smaller than a second width of the upper portion of the dummy gate electrode, and where a third width of the lower portion of the first gate electrode is larger than a fourth width of the upper portion of the first gate electrode as recited in claim(s) 18, in combination with all other method step recited in the claim(s).  The closest prior art of record to Mori `876 and Mori `922  fails to teach or suggest the above noted limitations in combination with all other limitations recited in the claim and thus fails to teach  all of the claim limitations.  Claim(s) 19 and 23-24 which either directly or indirectly depend from claim 18 and which include all of the limitations of claim 18 are allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/17/2022